In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00197-CR

CHAD ALAN CAPPIELLO, Appellant              §    On Appeal from 213th District Court

                                            §    of Tarrant County (1554954D)

V.                                          §    May 5, 2022

                                            §    Memorandum Opinion by Justice
                                                 Birdwell

THE STATE OF TEXAS                          §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm the trial court’s judgment

as to the theft-from-elderly-persons count (Count One). We reverse the trial court’s

judgment on the misapplication-of-fiduciary-property count (Count Two) and render

a judgment of acquittal on that count, and we reverse the trial court’s judgment as to
the second theft conviction (Count Three) and render a judgment of acquittal on that

count.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Wade Birdwell
                                        Justice Wade Birdwell